t c memo united_states tax_court michael kevin vickie p boltinghouse petitioners v commissioner of internal revenue respondent docket no filed date michael k boltinghouse and vickie p boltinghouse pro_se james r rich for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the sole issue for decision is whether petitioners are entitled to a dependency_exemption deduction for a daughter of petitioner michael kevin boltinghouse petitioner if petitioners are so entitled respondent concedes that petitioners also are entitled to a child_tax_credit for her some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in durham north carolina on the date the petition was filed in this case petitioner and his former wife lisa rogers entered into a separation agreement prior to the finalization of their divorce in the agreement a three page document was signed by both parties and was dated date the agreement provided that ms rogers was to have custody of both of their children brandi and brittany it further provided 1petitioners submitted an amended_return to the internal_revenue_service after the issuance of the statutory_notice_of_deficiency in this case in the amended_return in various papers filed with this court and at trial petitioners argue that they have zero federal tax_liability for the year in issue and that they made an overpayment for that year based upon frivolous arguments which do little more than recite law which is irrelevant taken completely out of context or otherwise misapplied we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir affg an order of this court we agree that i petitioner will claim brandi and lisa will claim brittany as dependents on our separate sic tax returns i agree lisa can claim all interest on the house on her tax_return pending when the divorce is final we agree to file a joint tax_return for and possibly if a refund is due lisa will reeive sic and iwill sic receive if a payment is due we agree to split the cost at the time that the agreement was signed both petitioner and ms rogers intended that the provision regarding the dependency_exemption deductions would apply until the children were either years old or if the children were enrolled as full-time students years old the agreement also provided details concerning such matters as the division of marital property and the payment of child_support petitioner and ms rogers were divorced pursuant to a final decree executed by the family court of the state of delaware sussex county on date the decree did not incorporate the separation agreement nor did it provide any details regarding such matters as property settlement custody of the children payment of child_support or entitlement to the dependency_exemption deductions the decree referenced only an order of the master which had reflected the minimal findings necessary for a divorce under delaware law petitioner and his current wife petitioner vickie p boltinghouse filed a joint federal_income_tax return for taxable_year on their return they claimed a single dependency_exemption deduction and child_tax_credit for brandi they attached to their return a copy of the signed separation agreement between petitioner and ms rogers in the statutory_notice_of_deficiency respondent disallowed the dependency_exemption deduction and child_tax_credit the notice stated the separation agreement did contain a provision entitling you to claim brandi as a dependent_exemption on your tax_return with no conditions attached however we are unable to determine from the one page divorce decree that the agreement has been incorporated as part of the final divorce agreement settlement we require verification that the separation agreement has been filed with the divorce court and entered as part of your final divorce agreement generally a deduction is allowed for each dependent of a taxpayer sec_151 c subject_to exceptions and limitations not applicable here a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents who are divorced who are separated or who live apart from their spouses for at least the last months of the calendar_year but who have custody of the child for more than half of the year sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id one exception to this special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id a written declaration releasing a taxpayer’s claim to a dependency_exemption deduction may apply to one year a set number of years or all future years sec_1_152-4t a q a-4 temporary income_tax regs fed reg date language in a divorce decree purportedly giving a taxpayer the right to an exemption deduction does not entitle the taxpayer to the deduction in the absence of the signed written declaration required by sec_152 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir to meet the requirements of sec_152 the written declaration if not made on the official form provided by the internal_revenue_service shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the form provided by the service form_8332 calls for the following information the name of the child or children the applicable tax_year or years the custodial parent’s signature and the date of signature the custodial 2the court takes judicial_notice of form_8332 release of claim to exemption for child of divorced or separated parents available from the irs parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number petitioners argue that attaching the copy of the signed separation agreement to their return met the requirements of sec_152 respondent argues that the agreement does not meet the requirements of that section because as stated in the notice_of_deficiency the agreement was not incorporated into the final divorce decree and the agreement does not conform to the substance of form_8332 because it does not reflect a the years for which the dependency_exemption deductions were to be released and b the social_security numbers of petitioner and ms rogers we agree with petitioners first there is no requirement in sec_152 or the regulations thereunder that a spouse’s waiver of her claim to a dependency_exemption deduction be incorporated into a divorce decree to be effective such a requirement would make form_8332 itself ineffective on its own furthermore a separation agreement creates binding contractual obligations under the laws of the state of delaware harry m p v nina m p a 2d del such contractual obligations do not cease upon the entry of a divorce decree heinsohn v chandler a 2d del ch and whether or not the agreement is merged or incorporated into the decree generally does not affect the contractual obligations under the agreement rockwell v rockwell a 2d del solis v tea a 2d del respondent has not argued and nothing in the record indicates that the separation agreement was invalid in any respect second we find that the separation agreement conforms to the substance of form_8332 the agreement provided that petitioner was unconditionally entitled to the dependency_exemption for brandi and it was signed and dated by ms rogers brandi’s custodial_parent the language of the agreement which referred to the separate returns of petitioner and ms rogers as well as to joint returns to be filed no later than indicates that the allocation of the dependency_exemption deductions was to apply to all returns filed after the divorce had been finalized thus although the agreement did not explicitly state each and every taxable_year to which it was to apply we find that it unambiguously stated that it was to apply to all future years which is permissible pursuant to sec_1_152-4t a q a-4 temporary income_tax regs fed reg date we note that in the notice_of_deficiency respondent did not challenge the language of the agreement but questioned only whether the agreement had been incorporated into a divorce decree the notice stated that the separation agreement did contain a provision entitling you to claim brandi as a dependent_exemption on your tax_return with no conditions attached no issue concerning the applicable tax_year was raised in the notice the present case can be distinguished from our opinions in cafarelli v commissioner tcmemo_1994_265 and loffer v commissioner tcmemo_2002_298 in cafarelli the taxpayer a custodial_parent had completed a form_8332 which was attached to the noncustodial parent’s return the form was completed in such a way that it applied to all future years it was signed and dated date but it did not designate the first year in which the release was to be applicable this court found that the form was not a written declaration under sec_152 with respect to the year we based this finding on the ambiguity created by the form’s failure to indicate that it was to apply to the year and the fact that the portion of the form designated to apply to the current_year was not completed by the taxpayer thus to have applied the form to would have contradicted the terms appearing on the face of the form the form was signed in and indicated that it was to apply to all future years in loffer the alleged written declaration --a signed divorce decree--created an ambiguity as to what taxable years were applicable by limiting the entitlement to the deduction to so long as there are two children who can be claimed furthermore the decree did not state the name of the dependent_child and it required the parties’ execution of the appropriate internal_revenue_service documentation in order to entitle the taxpayer to the dependency_exemption deduction this documentation was not executed pursuant to the decree no such ambiguity exists in the present case the separation agreement states that petitioner was entitled to the dependency_exemption deduction when petitioner and ms rogers started filing separate returns this requirement does not cause any ambiguity because it is clear from petitioner’s return that he was filing separately from ms rogers finally respondent’s assertion that the lack of social_security numbers causes the declaration to be ineffective is without merit the social_security_number of petitioner the noncustodial_parent appears elsewhere on the return its presence on the written release is superfluous this court has held that the omission of the custodial parent’s social_security_number from a completed form_8332 does not invalidate the release effected by that form bramante v commissioner tcmemo_2002_228 accordingly the presence of ms rogers’ social_security_number is not required for the separation agreement to conform to the substance of form_8332 the requirements of sec_152 have been met and petitioners therefore are entitled to the dependency_exemption deduction claimed on their return for brandi to reflect the foregoing decision will be entered for petitioners
